416 F.2d 1253
JAYNE MEADOWS TRAVEL AGENCY, Appellant,v.Oliver DASHIELL, aka Bud Dashiell, Appellee.
No. 22612.
United States Court of Appeals Ninth Circuit.
October 8, 1969.

Myron W. Curzon (argued), Los Angeles, Cal., for appellant.
Samuel P. Norton (argued), Los Angeles, Cal., for appellee.
Before CARTER and HUFSTEDLER, Circuit Judges, and THOMPSON,* District Judge.
PER CURIAM:


1
Appellee bankrupt was granted his discharge over the objection of Appellant creditor that bankrupt had refused to obey a lawful order of the bankruptcy court (11 U.S.C. § 32 (c) (6)). The court had directed him to answer interrogatories regarding the specific description and location of his books and records. His answer was that all had been turned over to the trustee. In subsequent hearings, it developed that his accountant had neglected to turn over a certain journal and ledger which were located in dead storage. The referee found that the bankrupt's dereliction was not wilfull and was excusable. The district court agreed and so do we. Whether justification existed is an issue of fact which was resolved against Appellant. Rivas v. Jefferson, 9th Cir., 412 F.2d 769, decided June 24, 1969. The question of the right to a discharge is addressed to the sound discretion of the bankruptcy court with the exercise of which, except in case of gross abuse, an appellate court will not interfere. Burchett v. Myers, 9th Cir. 1953, 202 F.2d 920.


2
Judgment affirmed.



Notes:


*
 Hon. Bruce R. Thompson, United States District Judge, Reno, Nevada, sitting by designation